Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 06 July 2021.  Claims 1-14 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 2, 3, 5-7 and 11-13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 3, 5-7 and 11-13 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-14 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to claims 1-14 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (EP 2972096) in view of An et al. (US 2016/0138924).
(see at least Abstract) comprising: acquiring a destination of an autonomously driven vehicle (see at least ¶[0020]-[0026]); referring to map information (see at least ¶[0022] and [0026]-[0030]; when calculating a route from a current position of the autonomously driven vehicle to the destination (see at least ¶[0010]-[0011], [0020]-[0028] and [0040]-[0044]), calculating the route so as to achieve a predetermined relationship between a first travel cost for a first route and a second travel cost for a second route (see at least ¶[0010]-[0011], [0020]-[0028] and [0040]-[0052] – the system calculates multiple routes and processes different parameters for each given route including the availability or percentage of available of autonomous driving on a route); creating a driving plan for the autonomously driven vehicle to travel along the route (see at least ¶[0055]-[0058]); and transmitting a command to execute the driving plan to a controller of the autonomously driven vehicle (see at least ¶[0058]-[0059]), and executing the driving plan by controlling the autonomously driven vehicle to travel along the route (see at least ¶[0058]-[0059]).  While Lathrop et al. discusses that the map may have different levels of detail/data available for given segments of the route (see at least ¶[0021]-[0038]), Lathrop et al. do not explicitly disclose that the map information includes a first map that includes identification information of a travel lane and a second map that does not include the identification information of the travel lane, that the first travel cost that belongs to the first map, that the second travel cost that belongs to the second map, or wherein, when traveling on the first route belonging to the first map, first driving control including lane change driving control is performed, and when traveling on the second route belonging to the second map, second driving control (see at least ¶[0011]-[0016] and [0050]-[0071]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of An et al. wherein the map includes a first map that includes identification information of a travel lane and a second map that does not include the identification information of the travel lane, that the first travel cost that belongs to the first map, and the second travel cost that belongs to the second map, wherein, when traveling on the first route belonging to the first map, first driving control including lane change driving control is performed, and when traveling on the second route belonging to the second map, second driving control not including lane change driving control is performed with the system of Lathrop et al., as both systems are directed to determining a most cost effective route for an autonomous vehicle using information as to the reliability of map information, and one of ordinary skill in the art would have recognized the established function of the map including a first map that includes identification information of a travel lane and a second map that does not include the identification information of the travel lane, that the first travel cost that belongs to the first map, and the second travel cost that belongs to the second map, wherein, when traveling on the first route belonging to the first map, first driving control including lane change driving control is performed, and when traveling on the second route belonging to the second map, second driving control not including lane change driving control is performed, and would have predictably applied it to improve the system of Lathrop et al. 
(see at least ¶[0041] and [0052]).
With respect to claim 3, Lathrop et al. teach wherein the first travel cost is based on a first required time obtained from a first distance of the first route and a traveling speed along the first route and the second travel cost is based on a second required time obtained from a second distance of the second route and a traveling speed along the second route (see at least ¶[0039]-[0043] and [0052]-[0056]).

With respect to claim 4, Lathrop et al. teach wherein the route is calculated so that the first travel cost is higher than the second travel cost (see at least ¶[0039]-[0056]).

With respect to claim 5, Lathrop et al. teach referring to the map information to calculate a cost for a shortest route to the destination; and when a cost for the calculated route as a whole is higher than the cost for the shortest route by more than a predetermined evaluation cost, reducing a ratio of the first travel cost to the second travel cost (see at least ¶[0039]-[0056]). 

With respect to claim 6, Lathrop et al. do not explicitly teach referring to predefined first driving control that is executable using the first map and predefined second driving control that is executable using the second map; and when intended driving control is included in the first driving control and is not included in the second  However, such matter is taught by An et al. (see at least see at least ¶[0011]-[0016] and [0050]-[0071]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of An et al. which teaches referring to predefined first driving control that is executable using the first map and predefined second driving control that is executable using the second map; and when intended driving control is included in the first driving control and is not included in the second driving control, setting a high ratio of the first travel cost to the second travel cost with the system of Lathrop et al., as both systems are directed to determining a most cost effective route for an autonomous vehicle using information as to the reliability of map information, and one of ordinary skill in the art would have recognized the established function of referring to predefined first driving control that is executable using the first map and predefined second driving control that is executable using the second map; and when intended driving control is included in the first driving control and is not included in the second driving control, setting a high ratio of the first travel cost to the second travel cost and would have predictably applied it to improve the system of Lathrop et al. 
With respect to claim 8, Lathrop et al. teach wherein the predetermined relationship between the first travel cost and the second travel cost is determined based on a ratio of the first travel cost and the second travel cost set by a driver or passenger of the autonomously driven vehicle (see at least ¶[0049]-[0052]).

(see at least ¶[0049]-[0052]).
 
With respect to claim 14, please see the rejection above with respect to claim 1 which is commensurate in scope to claim 14, with claim 1 being drawn to a driving control method and claim 14 being drawn to a corresponding driving control apparatus. 

Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (EP 2972096) in view of An et al. (US 2016/0138924) and further in view of Sato et al. (US 2016/0305787).

With respect to claim 7, Lathrop et al. as modified by An et al. do not explicitly teach wherein when calculating the route from the current position, a plurality of route candidates to the destination are calculated, and a route candidate having a small number of contact points between the first route and the second route is selected as the route.  However, such matter is suggested by Sato et al. (see at least ¶[0002], [0009]-[0010], [0068] and [0083]; Figs 4-5 – Sato et al. teaches that the system avoids frequent changes between autonomous and manual driving).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lathrop et al. as modified by An et al. using the teachings of Sato et al. going to when the route is calculated, among a plurality of route candidates to the destination, the route candidate having a small number of contact 
With respect to claim 9, Lathrop et al. as modified by An et al. do not explicitly teach wherein contact points between the first route and the second route along the route are presented using an output device.  However, such matter is suggested by Sato et al. (see at least ¶[0002], [0009]-[0010], [0068] and [0083]; Figs 4-5).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lathrop et al. as modified by An et al. using the teachings of Sato et al. going to wherein contact points between the first route and the second route along the route are presented using an output device, as each of the systems are directed to determining the most cost effective/efficient route to a destination for an autonomous vehicle/autonomous driving system, and one of ordinary skill in the art would have recognized the established utility of wherein contact points between the first route and the second route along the route are presented using an output device and would have predictably applied it to improve the system of Lathrop et al. as modified by An et al. 
(see at least Fig. 3; ¶[0104]-[0107], and [0119]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lathrop et al. as modified by An et al. using the teachings of Sato et al. going to acquiring weather information during travel; and when the weather information represents a predetermined bad weather that increases a driving load, calculating the route so as to increase a ratio of the first travel cost to the second travel cost, as each of the systems are directed to determining the most cost effective/efficient route to a destination for an autonomous vehicle/autonomous driving system, and one of ordinary skill in the art would have recognized the established utility of acquiring weather information during travel; and when the weather information represents a predetermined bad weather that increases a driving load, calculating the route so as to increase a ratio of the first travel cost to the second travel cost and would have predictably applied it to improve the system of Lathrop et al. as modified by An et al. 

With respect to claim 12, Lathrop et al. as modified by An et al. do not explicitly teach acquiring traffic information of the route; and when the traffic information represents a predetermined traffic disturbance that increase a driving load, calculating the route so as to increase a ratio of the first travel cost to the second travel cost.  (see at least Fig. 3; ¶[0104]-[0107], and [0119]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lathrop et al. as modified by An et al. using the teachings of Sato et al. going to acquiring traffic information of the route; and when the traffic information represents a predetermined traffic disturbance that increase a driving load, calculating the route so as to increase a ratio of the first travel cost to the second travel cost, as each of the systems are directed to determining the most cost effective/efficient route to a destination for an autonomous vehicle/autonomous driving system, and one of ordinary skill in the art would have recognized the established utility of acquiring traffic information of the route; and when the traffic information represents a predetermined traffic disturbance that increase a driving load, calculating the route so as to increase a ratio of the first travel cost to the second travel cost and would have predictably applied it to improve the system of Lathrop et al. as modified by An et al. 

With respect to claim 13, Lathrop et al. as modified by An et al. do not explicitly teach acquiring accident history information of the route; and when the accident history information represents an accident history of a predetermined number of times or more, calculating the route so as to increase a ratio of the first travel cost to the second travel cost.  However, such matter is suggested by Sato et al. (see at least Fig. 3; ¶[0104]-[0107], and [0119]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lathrop et al. as modified by An et al. using the teachings of Sato et al. going to acquiring accident . 


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667